Title: To John Adams from François Adriaan Van der Kemp, 29 November 1817
From: Van der Kemp, François Adriaan
To: Adams, John




Dear and respected Sir!
Oldenbarneveld 29 Nov. 1817.


As I returned home in safety in the course of this week, the first moments of leisure, after having informed my children and mr Busti of this happy event, shall be devoted, to acknowledge the favour of your’s of the first of Oct. In my former from Philadelphia I mentioned—how I was bruised—wounded—healed—and restored to perfect health—now I can only mention, and this, I am assured is a far more delightful account, than all the news I could gather, that health—and contentment has fallen to my lot without interruption. The courteous and distinguished reception I met with exceeded far my most Sanguine expectation; and my children Shared in their fathers enjoyments. Often it Seemed a dream, and brought the days of a former epoch to my recollection. My frend Busti, who, as you know—charged himself with the expences of my journey, made me a handsome present of Italian writers—old and new. L’Abbe Corea, Dr Whistar—John Vaughan—Dr Collin Vied with another, to render my residence agreable, while mrs Mifflin with her amiable Daughters and Mrs Gibson, formerly miss Bordleÿ—with a few female connections of my children, made me loose Sight of the attention I owed in return to Scientific men. In New-york, this happiness was continued—De Witt Clinton—Dr Hosack and Mitchell filled up Several gaps in my Librarÿ—and even Dr Romain paid a visit to his Father’s friends—while Several of mÿ Utica neighbours—then in the metropolis charged themselves with the burthen, of Seeing me again home in Safety. But I have, in recompense for all the favours—bestowed with Such a liberal hand, be loaden, as the Ass of Jeschurun—with Solicitations—and demands, which I could not decline, but for whose accomplishment one winter Shall Scarce be Sufficient. I am tempted to elaborate a rough Sketch of a theory of our planet, of which in former times I communicated Some outline’s—viz—that our Supposed creation had only been a renovation of this globe, by which the Almighty reanimated this inert mass—whose vivyfing powers had been exhausted—and this globe—with its creatures in consequence of it—reduced to a Chaotic mass—rudis—indigestaque moles—in a Similar manner—as it’s fate once more Shall be—at a certain period—If I Succeed—I Shall Submit it to your inspection—while, in mean time—your hints may be of an egregious Service. It may—in this manner—Spread a Splendid light on the most obscure parts of our geologÿ—and ever place the doctrine of Angels and Demons in a clearer point of view.
I thank you for your Extracts from Sir William Jones and Hafiz By the first I was induced—when in the Phil. Soc.—to examine at intervals the Asiat. Res: When I met with a rich harvest of knowledge. I copied—among other an emblematic figure of Brama, which if Basanistes had been acquainted with it—he certainly would have used as a Vignette for his Quaternity doctrine—It is a fourheaded engraving of that Deity!
It is enough—that you remain my friend—although I can not question it—Now and then only—even a Single line—assuring me of your health and happiness and that of your Ladÿ. Had you Seen—with what eagerness I opened—and perused it, you Would remain persuaded, that I highly value the favour bestowed—But God forbid—that I Should Solicit it, when it Should cost you too high a price. Remember me in kindness to your Lady, and be assured, that I cannot cease to remain with the highest respect and most affectionate regard / My Dear frend! / Your affectionate and Obliged frend!


Fr. Adr. van der Kemp




